DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to remarks filed on 03/04/2020. Claims 1-6, 10-16 are pending in the instant application. Claims 1 and 14 are independent. An Office Action on the merits and a Notice of Allowability follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a machine learning module”  and “a training memory section” at claim 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-6, 10-16 are allowed. These claims have been renumbered as 1-13.
Prior art reference Astigarraga et al. (US 20180317881 A1) discloses “I-VEAS 96 is a cognitive computing system. That is, the I-VEAS 96 is a computer or network of computers configured to understand (read unstructured data, such as ultrasound images, and extract information), to reason (build hypothesis about which way to move an ultrasound scanner), and to learn (uses machine learning techniques to learn from data, such as whether an operator's movement of the ultrasound scanner tracks a target blood vessel). Generally, the I-VEAS 96 includes one or more computer processors that are configured to work together to implement one or more machine learning algorithms. The implementation may be synchronous or asynchronous. In the I-VEAS 96, the processor(s) simulate thousands or millions of neurons, which are connected by axons and synapses. Each connection is enforcing, inhibitory, or neutral in its effect on the activation state of connected neural units. Each individual neural unit has a summation function which combines the values of all its inputs together. In some implementations, there is a threshold function or limiting function on at least some connections and/or on at least some neural units, such that the signal must surpass the limit before propagating to other neurons. The I-VEAS 96 can implement supervised, unsupervised, or semi-supervised machine learning. In supervised or semi-supervised machine learning the I-VEAS 96 is provided with a set of sample input data and sample output data, and adjusts the connections between the simulated neurons until it can produce the sample output data from the sample input data. Then the I-VEAS 96 is provided with a new set of input data to produce a new set of output data. In unsupervised machine learning, the I-VEAS 96 is provided only with input data, and outputs a categorization of the input data in response to patterns that it identifies in the input data. Thus, the I-VEAS 96 extracts useful information from the vascular exams procedure 205 (which blood vessel needs to be traced for each different vascular exam) and the patient information 206 (which vascular exam needs to be performed), and will complement with the human anatomy knowledge 204 (where the blood vessels are likely to be located in the patient's body).”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… an apparatus for determining a three-dimensional motion of a movable ultrasound probe during acquisition of an ultrasound image of a volume portion by the ultrasound probe, the apparatus comprising: a probe input interface for receiving a stream of ultrasound image data from the ultrasound probe while the ultrasound probe is moved along the volume portion; and a machine-learning module having (a) an input section adapted for receiving, as an input, at least a sub-set of the ultrasound image data representing a plurality of ultrasound image frames, wherein the input section is characterized in that the input section is adapted for further receiving, as an input, sensor data, wherein the sensor data is synchronized with the ultrasound image data and wherein the sensor data includes at least one of position data, obtained by a tracking system tracking a position of the ultrasound probe, acceleration data representing the acceleration corresponding to the at least two ultrasound image frames, the acceleration being detected by an acceleration sensor attached to the ultrasound probe and gyroscope data, (b) a training memory section containing a training memory having been trained to determine the relative three-dimensional motion between ultrasound image frames, wherein the machine-learning module is adapted for determining, from the input and using the training memory, a three-dimensional motion indicator indicating the relative three-dimensional motion between the ultrasound image frames.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 17/436,130
Swisher et al. (US 20210077063 A1)
Chen et al. (US 20160081663 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665